                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                           )
ex rel., JAMES STEVEN BURDICK, M.D.,                )         Civil Action No. 19-720
                                                    )
                      Plaintiff,                    )
                                                    )
              v.                                    )
                                                    )
BOSTON SCIENTIFIC CORPORATION and                   )
XLUMENA, INC.,                                      )
                                                    )
                      Defendants.                   )

                                            ORDER

       The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       IT IS ORDERED that:

       1.     The Complaint be unsealed and served upon the Defendants by the Relator;

       2.     All other contents of the Court’s file in this action remain under seal and not be
              made public or served upon the Defendants, except for this Order and the
              Government’s Notice of Election to Decline Intervention, which the Relator
              will serve upon the Defendants only after service of the Complaint;

       3.     The seal be lifted as to all other matters occurring in this action after the date
              of this Order;

       4.     The parties shall serve all pleadings and motions filed in this action, including
              supporting memoranda, upon the United States, as provided for in 31 U.S.C. §
              3730(c)(3). The United States may order any deposition transcripts and is
              entitled to intervene in this action, for good cause, at any time;

       5.     The parties shall serve all notices of appeal upon the United States;

       6.     Counsel of the government shall ensure that they remain on the docket to
              receive all orders filed on ECF. To the extent that the Court files any orders
              under seal, Relator’s counsel shall send a copy of any such order to counsel for
              the government; and
7.    Should the Relator or the Defendants propose that this action be dismissed,
      settled, or otherwise discontinued, the Court will solicit the written consent of
      the United States before ruling or granting its approval.




IT IS SO ORDERED,



       21st
This _____________ day of _________________________,
                             June                    2021.




                                    __________________________________
                                    s/ J. Nicholas Ranjan
                                    UNITED STATES DISTRICT JUDGE
